Citation Nr: 1027774	
Decision Date: 07/26/10    Archive Date: 08/10/10

DOCKET NO.  07-05 494	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South 
Carolina


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his mother


ATTORNEY FOR THE BOARD

N. L. Rippel


INTRODUCTION

The Veteran served on active duty from June 15, 1987, to October 
30, 1987, and from October 20, 1988, to November 26, 1996.  In 
addition, he had a period of service from November 27, 1996, to 
August 27, 2003 for which he received a bad conduct discharge.  
This last period of service is dishonorable service for VA 
purposes..

This case comes before the Board of Veterans' Appeals (Board) on 
appeal of a June 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.

In April 2010, the Veteran presented testimony at a Central 
Office Board hearing before the undersigned Veterans Law Judge.  
A transcript of the hearing has been associated with the 
Veteran's claims files.


FINDING OF FACT

The Veteran has PTSD that is etiologically related to in-service 
stressors supported by credible evidence.


CONCLUSION OF LAW

PTSD was incurred in active duty.  38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. §§ 3.303, 3.304 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

As a preliminary matter, the Board notes that the Veteran has 
been provided all required notice, to include notice pertaining 
to the disability-rating and effective-date elements of his 
claims.  In addition, the evidence currently of record is 
sufficient to substantiate his claim.  Therefore, no further 
development is required under 38 U.S.C.A. §§ 5103, 5103A (West 
2002 & Supp. 2009) or 38 C.F.R. § 3.159 (2009).

Legal Criteria

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Entitlement to service connection for PTSD requires: (1) medical 
evidence diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) (2009); (2) a link, established by medical evidence, 
between current symptoms and an in-service stressor; and (3) 
credible supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f).

If the evidence establishes a diagnosis of posttraumatic stress 
disorder during service and the claimed stressor is related to 
that service, in the absence of clear and convincing evidence to 
the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships of 
the veteran's service, the veteran's lay testimony alone may 
establish the occurrence of the claimed in-service stressor.  38 
C.F.R. § 3.304(f)(1).

If the evidence establishes that a veteran engaged in combat with 
the enemy and the claimed stressor is related to that combat, in 
the absence of clear and convincing evidence to the contrary and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's service, 
the veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 C.F.R. § 3.304(f)(2).

During the pendency of this claim, VA has amended the regulation 
governing service connection for PTSD by liberalizing, in certain 
circumstances, the evidentiary standard for establishing the 
required in-service stressor.  As the Board finds that a 
favorable decision is warranted based on the criteria prior to 
the amendments to this section, it will apply the former version 
of the regulation.

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits under 
laws administered by the Secretary.  The Secretary shall consider 
all information and lay and medical evidence of record in a case 
before the Secretary with respect to benefits under laws 
administered by the Secretary. When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, the Secretary shall 
give the benefit of the doubt to the claimant.  38 U.S.C.A. § 
5107 (West 2002); 38 C.F.R. § 3.102 (2009); see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its 
merits, the evidence must preponderate against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 
Vet. App. at 54.

Analysis

The Veteran contends that he is entitled to service connection 
for PTSD, as he believes that this condition arose out of his 
active duty service.  In particular, the Veteran alleges that he 
was exposed to several stressors while on active duty in Saudi 
Arabia in 1990 and 1991.  He also described an incident in which 
he witnessed the accidental death of a friend while stationed in 
Korea in 1993.  He contends that he has experienced psychiatric 
problems since service.  

In testimony before the undersigned, the Veteran indicated that 
while in Saudi Arabia from December 1990 through May 1991, 
several life-threatening events took place that form the basis of 
his PTSD.  He testified that his MOS was that of transportation, 
so he hauled ammunition, medical supplies or other needed 
supplies.  Some supplies were taken directly to troops in combat.  
He was asleep in a convoy truck when he awoke to find enemy armed 
troops very close to his truck.  These troops were surrendering 
but the situation was very tense.  Also, he reports that a Scud 
and Patriot missile hit directly over his head and he was in 
danger of being killed by the heavy debris.  Third, he reported 
having to pull multiple dead burned bodies off a road his truck 
had to cross.  He also testified that he was close to a friend 
who was cut in half getting out of his tank in Korea.  

In various statements the Veteran explained that he was exposed 
to the aforementioned incidents in Saudi Arabia in 1990 and 1991.  

The Veteran's service treatment records and the post-service 
medical evidence do not indicate that he was treated for or 
diagnosed with PTSD in service or prior to 2006.  A VA 
examination report dated in October 2007 contains a diagnosis of 
PTSD, chronic and severe, based on the three Saudi Arabia-related 
stressors.  

The Veteran's Social Security Administration records indicate 
that the Veteran is in receipt of benefits unrelated to PTSD.

VA outpatient treatment records also discuss the Veteran's 
psychiatric condition.  They indicate that the Veteran has been 
undergoing mental health treatment with a diagnosis of PTSD since 
2006.

The Board notes that the Veteran did not receive any award or 
decoration indicative of his participation in combat, such as the 
Combat Action Ribbon or the Purple Heart Medal during his 
relevant period of service.  However, the Board has found the 
Veteran to be credible as to the three incidents in Saudi Arabia.  
Resolving all reasonable doubt in favor of the Veteran, the Board 
finds that the combat stressors alleged by the Veteran did occur.

With respect to whether there is a valid diagnosis of PTSD linked 
to these confirmed stressors, the Board notes that there is in 
the form of the 2007 VA examination report.  The opinion in this 
examination report is not contradicted by any medical evidence of 
record, and is well-supported by the examiner with reference to 
observations as to the Veteran's mental status.  

In sum, the evidence of record contains medical evidence 
establishing a diagnosis of PTSD, credible supporting evidence 
that the claimed in-service stressor actually occurred, and a 
link, established by medical evidence, between the current 
symptomatology and the claimed in-service stressors.  
Accordingly, the Board concludes that service connection for PTSD 
is warranted.

ORDER

Service connection for posttraumatic stress disorder is granted.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


